DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/13/2020 in which Applicant lists claims 1-15 as being cancelled, and claims 16-35 as being new. It is interpreted by the examiner that claims 16-35 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 6/16/2020, 6/17/2021, 10/4/2022 were considered (it is noted that the crossed through documents on the 6/17/21 IDS are crossed through for being duplicate references already cited in the 6/16/2020 IDS).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bonding of the optical film to the optical element being stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film when the optical film is diffusion bonded to the optical element, but does not reasonably provide enablement for a bonding of the optical film to the optical element being stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film when the optical film is not diffusion bonded to the optical element.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
The claims (e.g. claim 16) recite an optical assembly, comprising an optical element insert molded directly onto an optical stack, the optical stack comprising an integrally formed optical film and a liner, the optical film being disposed between the optical element and the liner, the optical film comprising a plurality of alternating polymeric layers reflecting or transmitting light primarily by optical interference, a bonding of the optical film to the optical element being stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film, wherein the liner is removable from the optical film without substantial damage to the optical film.	
The nature of the invention is drawn to a bonding strength of the optical film to the optical element being stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film, due at least in part to the optical element being insert molded directly onto the optical stack. 
The state of the art discloses the optical element being insert molded directly onto the optical stack.
The level of skill in the art is related to the areas of optics and material bonding.  The skill level is generally Masters or PhD level due to the complexity of optical elements and their formation.
Applicants’ disclosure appears to refer to the optical film being diffusion bonded to the optical element with every reference to the bonding of the optical film to the optical element being stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film (see for example the specification page 1, lines 24-26; pg. 3, lines 30-32; pg. 4, lines 8-19; and especially Embodiments 27-28 on pg. 25, Embodiment 33 on pg. 26, Embodiment 38 on pg. 27, Embodiment 42 on pg. 27, Embodiment 49 on pg. 28, Embodiment 59 on pg. 29, Embodiment 73 on pg. 30, and Embodiment 76 on pg. 31).
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical elements and their manufacturing processes including insert molding and diffusion bonding.
Therefore, based on the discussions above concerning the art’s recognition that it is known to form an optical element by insert molding directly onto an optical stack, the specification fails to teach the skilled artisan how to make the claimed apparatus without resorting to undue experimentation to determine when a bonding strength of the optical film to the optical element is stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film without the use of diffusion bonding between the optical film and the optical element.
Due to the large quantity of experimentation necessary to determine when a bonding strength of the optical film to the optical element is stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film without the use of diffusion bonding between the optical film and the optical element, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that it is known to form an optical element by insert molding directly onto an optical stack, and the breadth of the claims which fail to recite diffusion bonding between the optical film and the optical element, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “without substantial damage” in claim 16 is a relative term which renders the claim indefinite. The term “without substantial damage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lines 3-25 on page 9 of the specification gives examples where a difference between a reflectance of the optical film at a location before and after a liner is removed is less than about 5%, or less than about 2%, or less than about 1%, and gives further examples where this reflectance before and after is with respect to “a reflectance greater than about 80% for normally incident light having a same predetermined wavelength and a same first polarization state”. However, no specific reflectance values or polarization states are set forth in at least claim 16. Given the plurality of values and circumstances for determining the difference in before and after reflectance values set forth in the specification, it cannot be clearly determined what constitutes “without substantial damage”. Therefore, the intended scope of claim 16 cannot be determined as the metes and bounds of the claim are not clear.
Claims 17-25 are rejected for inheriting the same deficiencies of the claims from which they depend.

Claim Interpretation & Prior Art
Bonding strength of the optical film to the optical element has been interpreted in light of the specification wherein page 31, line 29 through page 32, line 2 describe how the “bond strength of the film to the lens was tested using a cross hatch tape pull test. This was done by scoring through the insert molded film on the lens surface in a cross hatch pattern, adhering tape over the scored cross hatch film surface, and pulling the tape off the surface.”
As set forth on at least lines 3-4 of page 19 of the specification, a substantially larger temperature refers to a temperature greater than 10 degrees C  larger unless indicated differently.
As set forth on at least lines 11-12 of page 19 of the specification, a same temperature refers to a temperature differing by less than 10 degrees C  unless indicated differently.
The Examiner has cited particular columns and line number, paragraphs, and/or figures and elements in the references as applied to the claims for the convenience of the Applicant. Although the specified citation(s) are representative of the teachings in the art, and are applied to limitations within the individual claim(s), other passages and figures may additionally be applied since the cited prior art is relevant for all that they contain. Therefore, the specified citations should not be considered as an exhaustive list of teachings in the prior art which may be interpreted to read on the claim limitations, and other embodiments and citations in the cited prior art should also be considered as being relevant to the claimed limitations. It is requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the disclosed/claimed invention, as well as the context of the passages and figures as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ambur et al. (also referred to as Ambre et al.), CN 205246924 U (hereafter Ambur; It is noted that CN 205246924 U also corresponds to US 9,555,589 B1 (of record), and any references set forth below to figures, elements and page numbers are made with respect to the English machine translation of CN 205246924 U attached) in view of Tait et al., U.S. Patent Number 6,991,695 B2, of record (hereafter Tait).
Regarding claim 16, as best understood, Ambur discloses an optical assembly (see at least element 610), comprising an optical element (see at least element 612) insert molded directly onto an optical stack (see at least elements 625 and 627, or 615 and 617, as well as page 17 regarding figure 6 and page 37 regarding Examples 6-8), the optical stack comprising an integrally formed optical film (see at least page 17 regarding figure 6 and page 37 regarding Examples 6-8), the optical film comprising a plurality of alternating polymeric layers reflecting or transmitting light primarily by optical interference (see at least pages 9-10, “polymeric multilayer optical film reflective polarizer”, “AdvancedPolarizingFilm” APF, pages 17-18, and page 24 wherein a suitable polymer multilayer reflective polarizer is for example described in US 5,882,774 to Jonza et al.), a bonding of the optical film to the optical element being stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film (see at least elements 625 and 627, or 615 and 617, as well as page 17 regarding figure 6 and page 37 regarding Examples 6-8; wherein the structure and materials provided by Ambur are the same as that recited in claim 16, and the process of forming the optical assembly by insert molding the optical element directly onto the optical stack is the same as recited in claim 16, then it is expected that the optical assembly provided by Ambur would have the same results as claimed).
Ambur does not specifically disclose a liner being removable from the optical film without substantial damage to the optical film.
However, Tait teaches an optical apparatus including polymeric multilayer optical films wherein the apparatus may include a liner being removable from the optical film without substantial damage to the optical film (see at least the abstract, figures 1, 3 and 4, elements 42 and/or 44, as well as col. 2, lines 10-39, and col. 7, line 36 through col. 8, line 48; It is noted that at least page 9, lines 22-25 of the instant disclosure states that Tait teaches a suitable liner).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical assembly of Ambur to include the teachings of Tait so that the optical assembly includes a liner integrally formed on the optical film such that the liner is removable from the optical film without substantial damage to the optical film, for the purpose of using a well-known type of liner for its intended use of covering at least a portion of an optical film without damaging the optical film.
Additionally, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Ambur are the same as that recited in claim 16, and the process of forming the optical assembly by insert molding the optical element directly onto the optical stack is the same as recited in claim 16, then it is expected that the optical assembly provided by Ambur would have the same results as claimed. Specifically, it is expected that a bonding of the optical film to the optical element would be stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film, since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
It is noted that the limitations “an optical element insert molded directly onto an optical stack” are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citations of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Regarding claim 17, as best understood, Ambur in view of Tait discloses the limitations of claim 16, and wherein the optical element is injection insert molded directly onto the optical stack (see at least elements 625 and 627, or 615 and 617, as well as page 17 regarding figure 6 and page 37 regarding Examples 6-8 of Ambur).
Regarding claim 18, as best understood, Ambur in view of Tait discloses the limitations of claim 17, and that a melting temperature of the optical element is substantially larger than a glass transition temperature of the optical film (i.e. greater than 10°C; see at least Example 6-8, page 37 of Ambur).
Regarding claim 25, as best understood, Ambur in view of Tait discloses the limitations of claim 16, and that the optical element is a lens having an optical retardance of no more than about 10 nm at each location over at least 80% of a major surface of the lens (see at least page 37 regarding Examples 6-8 of Ambur, “polycarbonate resin”, and lines 19-30 of the instant disclosure).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ambur in view of Tait as applied to claim 16 above, and further in view of Holland et al., U.S. Patent Application Publication Number 2018/0052328 A1 (hereafter Holland).
Regarding claim 24, as best understood, Ambur further teaches trimming the film to fit inside the mold cavity (see at least page 37 regarding Examples 6-8 of Ambur).
Ambur in view of Tait does not specifically disclose that the optical element at least partially wraps around an edge of the optical film to be substantially flush with the optical film.
However, Holland teaches an optical assembly including an optical element and an optical film wherein the optical element at least partially wraps around an edge of the optical film (see at least figure 3, elements 311 and 310).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical assembly of Ambur in view of Tait to include the teachings of Holland so that the optical assembly includes an optical element wherein the optical element at least partially wraps around an edge of the optical film to be substantially flush with the optical film, for the purpose of trimming the optical film to a desired size with respect to the optical element for a particular application while having a reasonable expectation for success. One of ordinary skill may choose the size of the optical film to be smaller than the size of the optical element, such that the optical element at least partially wraps around an edge of the optical film to be substantially flush with the optical film, for the purpose of using the optical assembly as an ocular/eye glass lens wherein a rim of the eye glass frame may cover an edge portion of the optical element without contacting a portion of the optical assembly including the optical film.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 26, 28, 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 30 of copending Application No. 17/044685 (corresponding to US 2021/0364682 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of copending Application No. 17/044685.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 16 of the instant application, see at least claims 16 and 17 of copending Application No. 17/044685.
Regarding claim 17 of the instant application, see at least claims 16 and 17 of copending Application No. 17/044685.
Regarding claim 26 of the instant application, see at least claim 30 of copending Application No. 17/044685. It is interpreted from the present disclosure that “wherein the bonding of the optical film to the optical element is stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film” necessarily results from the optical film being diffusion bonded to the optical element.
Regarding claim 28 of the instant application, see at least claim 30 of copending Application No. 17/044685. It is interpreted from the present disclosure that “wherein the bonding of the optical film to the optical element is stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film” necessarily results from the optical film being diffusion bonded to the optical element.
Regarding claim 31 of the instant application, see at least claim 30 of copending Application No. 17/044685. 
Regarding claim 33 of the instant application, see at least claim 30 of copending Application No. 17/044685. It is interpreted from the present disclosure that “wherein the bonding of the optical film to the optical element is stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film” necessarily results from the optical film being diffusion bonded to the optical element.
Allowable Subject Matter
Claims 27, 29-30, 32, 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the double patenting rejections set forth below for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical element insert molded directly onto the optical film, the optical film being diffusion bonded to the optical element, wherein the bonding of the optical film to the optical element is stronger than an interlayer bonding between at least one pair of immediately adjacent layers in the optical film, as generally set forth in claim 26, the device including the totality of the particular limitations recited in claim 26.
Claim 28 depends from claim 26 and therefore would be allowable for at least the same reasons as claim 26.

Claim 31 would be allowable if rewritten to overcome the double patenting rejections set forth below for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an integrally formed multilayer optical film, the optical film comprising a plurality of alternating polymeric layers reflecting or transmitting light primarily by optical interference, each location over at least 90% of a total area of the optical film having a reflectance greater than about 90% for normally incident light having a same predetermined wavelength and a same first polarization state; and an optical element insert molded directly onto the optical film, the optical film being diffusion bonded to the optical element, as generally set forth in claim 31, the device including the totality of the particular limitations recited in claim 31.
Claim 33 depends from claim 31 and therefore would be allowable for at least the same reasons as claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Yamamoto et al., US 6,613,433 B2 discloses heat adhering/thermal bonding/diffusion bonding resin sheet layers to a thermoformed resin layer (col. 1, lines 22-60; col. 7, lines 51-65; col. 8, lines 49-65);
Weber et al., US 2015/0146166 A1 discloses forming a polymeric interference filter with a lens by injection insert molding and incorporating the lens in eyewear frames (paras. [0100]-[0104]); and
Gallina et al., US 2017/0299898 A1 forming a functional stack with a lens by injection insert molding, thermal welding, and incorporating the lens in eyewear frames (fig 1A, paras. [0018]-[0021], [0038]-[0039], [0052]-[0053], [0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/30/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872